
	
		I
		111th CONGRESS
		2d Session
		H. R. 4933
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a strategy to coordinate all health-related
		  United States foreign assistance, to assist developing countries in improving
		  delivery of health services, and to establish an initiative to assist
		  developing countries in strengthening their indigenous health workforces, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Health Expansion, Access
			 to Labor, Transparency, and Harmonization Act of 2010 or
			 the Global HEALTH Act of
			 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. United States Global Health Strategy.
					Sec. 4. Assistance for developing countries to improve delivery
				of health services.
					Sec. 5. Global Health Workforce Initiative.
					Sec. 6. Relation to other United States laws and
				policies.
					Sec. 7. Definitions.
				
			2.PurposeThe purpose of this Act is to strengthen and
			 improve the health systems of developing countries and the delivery of health
			 services in developing countries to assist their national governments in
			 reducing mortality and improving health outcomes among their populations,
			 consistent with the United Nations Millennium Development Goals, by—
			(1)improving the coordination and
			 effectiveness of all health-related United States foreign assistance by
			 establishing under section 3 a comprehensive and integrated 5-year United
			 States Global Health Strategy that—
				(A)supports
			 developing countries in their efforts to expand and develop their health
			 systems and increase their numbers of trained health workers;
				(B)encourages and
			 supports developing countries to adopt policies that produce positive health
			 outcomes; and
				(C)coordinates the global health-related work
			 of United States global health programs and relevant United States executive
			 branch agencies with the global health-related work of governments of other
			 countries and international organizations;
				(2)providing assistance under section 4 for
			 developing countries to improve the delivery of health services by their health
			 systems;
			(3)supporting the efforts of developing
			 countries to strengthen their indigenous health workforces and expand the
			 supply and equitable distribution within such countries of skilled health
			 workers by establishing under section 5 a Global Health Workforce Initiative;
			 and
			(4)ensuring, as outlined in section 6, that
			 the laws and policies of the United States and multilateral organizations of
			 which the United States is a member do not interfere with the ability of
			 developing countries to establish and maintain skilled indigenous health
			 workforces, to obtain pharmaceuticals and other medical supplies and equipment,
			 or to otherwise develop the capacity of their health systems.
			3.United States
			 Global Health Strategy
			(a)EstablishmentNot later than 1 year after the date of the
			 enactment of this Act, the President shall transmit to Congress and make
			 publicly available a comprehensive and integrated 5-year United States Global
			 Health Strategy (in this section referred to as the “Global Health Strategy”)
			 to coordinate all health-related United States foreign assistance and to
			 integrate and harmonize such assistance with the work of relevant United States
			 executive branch agencies, governments of other countries, and international
			 organizations.
			(b)Goals and
			 objectives
				(1)GoalsThe President shall ensure that the Global
			 Health Strategy will assist countries in achieving the health-related goals and
			 targets of the United Nations Millennium Development Goals and Targets,
			 including—
					(A)reducing child mortality, with special
			 emphasis on reducing the mortality rate of children under 5 years of age by
			 2/3 between 1990 and 2015;
					(B)improving maternal health, with special
			 emphasis on reducing the maternal mortality ratio by 3/4
			 between 1990 and 2015, and achieving universal access to reproductive health
			 services by 2015; and
					(C)combating HIV/AIDS, tuberculosis, malaria,
			 and other diseases, with special emphasis on halting and beginning to reverse
			 by 2015 the spread of HIV/AIDS and the incidence of malaria and other major
			 diseases.
					(2)Additional
			 objectivesThe President shall ensure that the goals listed in
			 paragraph (1) are achieved in a manner that, to the maximum extent
			 practicable—
					(A)improves access to quality health services
			 for poor, vulnerable, or marginalized populations in countries receiving
			 health-related United States foreign assistance;
					(B)ensures that skilled health workers are
			 available in sufficient numbers and on a sufficiently sustainable and equitably
			 distributed basis within each country that their participation in programs
			 supported by health-related United States foreign assistance does not
			 negatively impact the health workforce of any component of a developing
			 country’s health system that is not supported by such assistance; and
					(C)advances the efforts of developing
			 countries to develop health systems capable of providing universal access to a
			 comprehensive package of primary health services.
					(3)Rule of
			 constructionThe goals and objectives listed in this subsection
			 are in addition to and shall not be construed to supplant the goals or
			 objectives of any program under a law, regulation, Executive order, or
			 international commitment of the United States.
				(c)ConsultationIn
			 developing the Global Health Strategy, the President shall consult with—
				(1)each executive
			 branch agency administering United States foreign assistance related to—
					(A)improving global
			 health;
					(B)strengthening
			 financial management systems;
					(C)monitoring animal
			 and plant populations; and
					(D)addressing
			 environmental problems such as pollution and climate change;
					(2)personnel at United States embassies and
			 country missions involved in the administration of the types of United States
			 foreign assistance described in paragraph (1);
				(3)the appropriate
			 congressional committees with jurisdiction over the agencies described in
			 paragraph (1);
				(4)civil society and
			 nongovernmental organizations engaged in improving health care and health
			 outcomes in developing countries, including indigenous community and
			 faith-based organizations;
				(5)international organizations engaged in
			 improving health care and health outcomes in developing countries and of which
			 the United States is a voting member, with which the United States coordinates
			 the delivery of foreign assistance, or to which the United States contributes
			 funding for the purpose of providing such assistance;
				(6)academic
			 organizations, private foundations, businesses, and other organizations engaged
			 in improving health care and health outcomes in developing countries and not
			 receiving United States funding for such purposes;
				(7)other donor
			 nations engaged in improving health care and health outcomes in developing
			 countries;
				(8)countries
			 receiving health-related United States foreign assistance; and
				(9)any other global,
			 regional, or subregional organizations or partnerships engaged in improving
			 health care and health outcomes in developing countries.
				(d)Elements of
			 United States Global Health StrategyThe Global Health Strategy
			 shall include the following elements:
				(1)Plans for
			 coordinating all health-related United States foreign assistance among the
			 executive branch agencies authorized to deliver such assistance in order to
			 achieve the goals listed in subsection (b)(1) in a manner that facilitates
			 harmonization with partners at the country level and takes maximum advantage of
			 the expertise of personnel at the United States embassy and country mission
			 level, including plans—
					(A)that incorporate
			 all United States programs related to global health and their goals and
			 strategies, including programs related to child survival and maternal health,
			 vulnerable children, family planning and reproductive health, nutrition, health
			 systems and infrastructure, health care workforces, HIV/AIDS, tuberculosis,
			 malaria, pandemic influenza, chronic and noncommunicable diseases, neglected
			 diseases, and other infectious diseases;
					(B)to assist
			 countries in strengthening their financial management, accounting, auditing,
			 and reporting systems, and to ensure the effectiveness of such
			 assistance;
					(C)to monitor the
			 spread of disease among animal and plant populations, including livestock and
			 wildlife;
					(D)to assist
			 countries in addressing the health-related threats posed by environmental
			 problems, including pollution and climate change; and
					(E)for oversight of
			 all health-related United States foreign assistance, including an analysis of
			 the capacity of each executive branch agency authorized to deliver such
			 assistance to conduct periodic audits, inspections, and investigations and an
			 analysis of how oversight activities should be prioritized.
					(2)Plans that describe how health-related
			 United States foreign assistance will help developing countries strengthen and
			 improve their health systems and the delivery of health services to achieve
			 their national health goals and the goals of all United States programs related
			 to global health, including the goals listed in subsection (b)(1), by means
			 that include—
					(A)assisting
			 developing countries to create, strengthen, and implement their own
			 evidence-based national health strategies, including subnational health
			 strategies where appropriate;
					(B)providing
			 technical assistance and support to national ministries of health, or their
			 equivalents, and other relevant ministries in overseeing the health systems of
			 their countries and monitoring and evaluating the effectiveness of such systems
			 in reducing mortality and improving health outcomes;
					(C)supporting the
			 construction, expansion, rehabilitation, and maintenance of health facilities
			 at the national and local level, and ensuring the equitable distribution and
			 use of such facilities among and within urban, peri-urban, and rural areas in
			 each country;
					(D)providing
			 assistance to national ministries of health, or their equivalents, and other
			 relevant ministries in recruiting, training, and retaining skilled health
			 workers, managers, and administrators and in ensuring the equitable
			 distribution of such personnel in health facilities throughout each
			 country;
					(E)supporting the development and
			 implementation of national health workforce plans for achieving a combined
			 total of at least 2.3 doctors, nurses, and trained midwives per 1,000
			 residents, and comparable numbers of other health workers, such as
			 paraprofessionals, community health workers, managers, and administrative and
			 support staff, and ensuring such workers are equitably distributed within each
			 country;
					(F)providing
			 assistance to developing countries to create and transparently manage their own
			 supply-chain management systems and to use existing nongovernmental systems,
			 where appropriate, to—
						(i)efficiently and
			 equitably distribute medical and laboratory supplies, including diagnostics,
			 pharmaceuticals, technology, and equipment, to health facilities throughout the
			 country; and
						(ii)perform any
			 maintenance necessary to ensure the continued operation of medical and
			 laboratory equipment;
						(G)supporting the
			 development, improvement, and implementation of financial management systems
			 and the training of financial management personnel in order to track health
			 expenditures by the national governments of developing countries, ensure the
			 equitable and effective allocation of such expenditures, anticipate and budget
			 for annual resource needs, equitably mobilize additional domestic resources,
			 and increase the accountability of the health systems of such countries to
			 their people, including accountability at the subnational and community
			 levels;
					(H)supporting the establishment, improvement,
			 and implementation, where appropriate, of mechanisms to operate, manage,
			 regulate, monitor, and evaluate a country’s health system, particularly its
			 effectiveness in reducing mortality and improving health outcomes among the
			 general population and for poor, vulnerable, or marginalized
			 populations;
					(I)supporting the
			 development and implementation of national health information systems to
			 securely track, compile, and manage data collected by a country’s health system
			 at the individual, community, and population level, with appropriate privacy
			 safeguards, in order to measure the impact of health services on health
			 outcomes, and to provide a basis for adjustments to the health system;
					(J)supporting meaningful community involvement
			 and participation, inclusive of poor, vulnerable, or marginalized populations
			 and their representative indigenous and civil society organizations, in
			 decisionmaking related to national and subnational health strategies and the
			 delivery of health services, including in decisions related to the adoption of
			 health policies and the total amount and distribution of health funding;
					(K)further promoting
			 the community involvement and participation described in subparagraph (J) by
			 strengthening partnerships between government, civil society, and indigenous
			 nongovernmental organizations, including community and faith-based
			 organizations seeking to improve health conditions in their countries and
			 communities;
					(L)supporting
			 evidence-based public health education initiatives that teach healthy habits
			 and behaviors, increase health literacy, and encourage greater utilization of
			 the health system;
					(M)assisting
			 countries to coordinate, regulate, and harmonize the delivery of health
			 services provided by the United States and nongovernmental organizations,
			 including community and faith-based organizations, private foundations,
			 international organizations, and other donors, and to coordinate or integrate
			 such services with the health system to the maximum extent practicable;
					(N)supporting indigenous nongovernmental
			 organizations, including community and faith-based organizations, that seek to
			 improve the efficiency, transparency, and delivery of health services to poor,
			 vulnerable, or mar­gin­al­ized populations; and
					(O)using, to the
			 maximum extent practicable, local and regional entities for the provision of
			 technical assistance, and where the capacity of such entities is insufficient,
			 supporting capacity building to enable them to provide such assistance.
					(3)Plans to
			 strengthen the ability of countries receiving health-related United States
			 foreign assistance to detect, identify, and respond to emerging public health
			 threats by—
					(A)developing and
			 improving laboratory capacity, including constructing or rehabilitating
			 laboratory facilities and providing any necessary technology, equipment, or
			 supplies;
					(B)supporting the
			 recruitment, training, and retention of public health professionals with the
			 expertise to monitor, respond to, and contain the spread of disease, including
			 laboratory personnel, epidemiologists, and animal and plant inspectors;
					(C)supporting the
			 development of integrated and comprehensive surveillance and notification
			 systems at the national and regional level that are integrated within the
			 health system to address the spread of emerging diseases among human, animal,
			 and plant populations that may pose potential threats to public health;
			 and
					(D)facilitating
			 partnerships between health systems and relevant United States Government
			 agencies to strengthen national and regional disease surveillance and
			 notification systems to address the spread of emerging diseases among human,
			 animal, and plant populations.
					(4)Plans to improve
			 research collaboration with countries receiving health-related United States
			 foreign assistance, including plans related to—
					(A)basic, clinical,
			 and applied research on diseases that primarily impact developing countries,
			 including research on medical technology and equipment, protocols, procedures,
			 standards, and strategies to combat such diseases;
					(B)operations
			 research to facilitate the development and administration of effective health
			 systems and health-related programs;
					(C)support for
			 developing indigenous research capacity, including the establishment of
			 independent and scientific peer review processes to help countries pursue their
			 own research agendas;
					(D)encouraging the
			 development of sustainable, country-driven partnerships between indigenous and
			 United States-based research institutions; and
					(E)strengthening
			 regional research partnerships.
					(5)Plans for
			 encouraging and assisting national governments of developing countries to
			 pursue policies and legal frameworks that improve health outcomes and make
			 progress toward the goals listed in subsection (b)(1), including policies and
			 legal frameworks that—
					(A)are medically
			 accurate and evidence-based and adhere to the latest global public health
			 standards for prevention, treatment, and care;
					(B)integrate and
			 deliver, to the maximum extent practicable, a comprehensive package of primary
			 health services at the local clinic level, with appropriate and functional
			 systems for referral to secondary and tertiary medical facilities that provide
			 services including—
						(i)preventive care;
						(ii)prenatal and
			 perinatal services;
						(iii)immunizations
			 and vaccinations;
						(iv)family planning
			 and reproductive health services;
						(v)chronic and
			 infectious disease management;
						(vi)maternal and
			 child health services;
						(vii)psychosocial and
			 mental health services;
						(viii)nutritional
			 support; and
						(ix)emergency
			 response and triage;
						(C)promote and
			 improve the status of women and youth, ensuring their ability to access and use
			 health services without fear or risk of gender-based violence, reprisal,
			 discrimination, stigmatization, or other mistreatment;
					(D)work to remove
			 stigmatization of and discrimination against poor, vulnerable, or
			 mar­gin­al­ized populations and to protect the rights of such
			 populations;
					(E)provide for the
			 equitable allocation and distribution of health resources among rural,
			 peri-urban, and urban areas, including facilities, personnel, medicines,
			 medical technology and equipment, and health financing;
					(F)ensure that all
			 individuals, especially the poorest of the poor, have access to high-quality,
			 confidential, affordable health services, including by—
						(i)encouraging the
			 elimination of user fees or their replacement with equitable financing
			 strategies where appropriate; and
						(ii)addressing other
			 persistent barriers to such access, including those related to housing,
			 transportation, language, and similar issues;
						(G)promote
			 sustainable working conditions and policies that protect the health and safety
			 of patients and health workers within their communities and in all medical
			 facilities;
					(H)provide
			 comprehensive, confidential, high-quality health services to health workers,
			 including for chronic and infectious diseases;
					(I)respect the rights
			 and dignity of health workers and patients;
					(J)coordinate the
			 delivery of health services with other core development programs to better
			 address the social determinants of health, including programs to reduce
			 poverty, expand educational opportunities, provide access to clean water and
			 sanitation services, improve food security and nutrition, protect women’s
			 rights, improve access to legal services, protect the environment, and spur
			 economic growth; and
					(K)facilitate the
			 development and implementation of sustainable policies, legal frameworks, and
			 capacity-building activities that actively engage and support civil society
			 organizations and community members, including individuals from poor,
			 vulnerable, or marginalized populations, to monitor and enforce policies
			 related to the provision of health services.
					(6)Plans to support
			 the efforts of national governments of developing countries in responding to
			 health-related threats posed by environmental problems, including pollution and
			 climate change.
				(7)Plans for a review
			 of, including recommendations to adjust, laws and policies of the United States
			 Government that impact the provision of health-related United States foreign
			 assistance, including—
					(A)recruitment,
			 training, and retention of the United States health workforce, including
			 through the immigration of foreign health professionals to the United
			 States;
					(B)negotiation and
			 enforcement of bilateral, multilateral, and other international treaties and
			 trade and investment agreements, including any provisions related to the
			 delivery of health services or the supply of medical technology and equipment,
			 diagnostics, or pharmaceutical products;
					(C)negotiation and
			 voting practices within international financial institutions; and
					(D)negotiation and voting practices within the
			 World Health Organization, the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria, the Global Alliance for Vaccines and Immunisation, and any other
			 international organizations of which the United States is a voting member and
			 to which the United States contributes funding.
					(8)Plans for
			 establishing an integrated monitoring and evaluation system, coordinated at the
			 country level with any such systems previously in existence, in order to assess
			 the effectiveness of all health-related United States foreign
			 assistance.
				(9)Annual resource
			 plans for implementing the Global Health Strategy, achieving the goals listed
			 in subsection (b)(1), and achieving the relevant goals of all United States
			 programs related to global health, including, to the extent practicable, annual
			 budgets, annual projected resource needs, and long-term funding commitments
			 of—
					(A)the United States
			 Government;
					(B)international organizations of which the
			 United States is a voting member and to which the United States contributes
			 funding for the purpose of providing health-related assistance to developing
			 countries; and
					(C)countries receiving health-related United
			 States foreign assistance.
					(e)Strategy
			 coordinator
				(1)In
			 generalThe President shall designate an individual as
			 coordinator of the Global Health Strategy (in this section referred to as the
			 Strategy Coordinator).
				(2)DutiesThe
			 duties of the Strategy Coordinator shall include—
					(A)coordinating the Global Health Strategy
			 among all relevant executive branch agencies;
					(B)serving as a point
			 of reference for Congress and the public regarding the implementation of the
			 Global Health Strategy; and
					(C)producing the
			 annual report required by subsection (g).
					(f)Performance
			 goals and indicatorsIn order to measure and evaluate the
			 effectiveness of the Global Health Strategy in achieving the goals described in
			 subsection (b)(1) and in order to provide a basis to periodically review and
			 adjust the Global Health Strategy, the President shall establish, where
			 appropriate, objective and quantifiable performance goals and indicators for
			 each element required by subsection (d).
			(g)ReportNot
			 later than 1 year after the President’s transmission to Congress of the Global
			 Health Strategy under subsection (a) and annually thereafter, the President
			 shall transmit to Congress a report that includes—
				(1)a
			 description of the impact and effectiveness of all health-related United States
			 foreign assistance in achieving the goals listed in subsection (b)(1) and the
			 additional objectives listed in subsection (b)(2);
				(2)a
			 description of the progress made toward achieving the performance goals
			 established under subsection (f);
				(3)a
			 description of any audits, inspections, or investigations of health-related
			 United States foreign assistance completed during the year preceding the
			 transmission of the report, including their results, and a brief summary of any
			 plans to undertake similar audits, inspections, or investigations during the
			 subsequent year; and
				(4)a
			 detailed programmatic list of expenditures for all United States programs
			 related to global health for the fiscal year preceding the transmission of the
			 report, including the amounts and percentages of funding that each program
			 allocated for—
					(A)the direct
			 provision of health services, including directly supporting health workforces
			 that provide such services;
					(B)the purchase of
			 commodities, including medicines;
					(C)the construction,
			 expansion, rehabilitation, or maintenance of health facilities within a
			 country’s health system; and
					(D)any technical
			 assistance provided to carry out the goals and objectives of the
			 program.
					(h)Evaluation of
			 the Global Health Strategy by the Institute of Medicine
				(1)In
			 generalThe Strategy
			 Coordinator shall enter into a contract with the Institute of Medicine of the
			 National Academies, or, if the Institute declines, another appropriate entity,
			 to complete an evaluation of the effectiveness of the Global Health Strategy
			 not later than 4 years after the President’s transmission to Congress of such
			 strategy under subsection (a).
				(2)Elements of
			 studyThe contract required by paragraph (1) shall provide
			 for—
					(A)an assessment of the level of coordination
			 of health-related United States foreign assistance, including at the
			 country-mission level;
					(B)an assessment of the progress made toward
			 the goals listed in subsection (b)(1) and the additional objectives listed in
			 subsection (b)(2);
					(C)an assessment of the contributions of the
			 Global Health Strategy to strengthening health systems, improving the delivery
			 of health services, ensuring a sustainable supply of health workers, and
			 improving the accountability of health systems of developing countries to the
			 people of such countries;
					(D)an assessment of the progress made toward
			 reviewing and evaluating the impact of existing laws and policies of the United
			 States Government related to the provision of health-related United States
			 foreign assistance, including any recommendations for the adjustment of such
			 laws and policies;
					(E)recommendations
			 for improving the Global Health Strategy; and
					(F)an assessment of
			 any additional factors that the entity with which the Strategy Coordinator
			 contracts under paragraph (1), in consultation with the appropriate
			 congressional committees and the Strategy Coordinator, considers
			 appropriate.
					(i)Authorization of
			 appropriations
				(1)In
			 generalIn addition to amounts otherwise made available for such
			 purposes, there are authorized to be appropriated to the President such sums as
			 may be necessary for each of the fiscal years 2011 through 2015 to carry out
			 this section.
				(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
				4.Assistance for
			 developing countries to improve delivery of health services
			(a)Authorization
				(1)In
			 generalThe President is authorized to provide assistance to
			 developing countries to improve the delivery of health services by the health
			 systems of such countries.
				(2)Authorized
			 activitiesThe assistance authorized by paragraph (1) includes
			 assistance for the following activities in order to assist a country in
			 providing health services:
					(A)Direct support to
			 implement particular elements of a country’s national health strategy,
			 including—
						(i)construction,
			 expansion, rehabilitation, and maintenance of health facilities at the national
			 and local level, including ensuring the equitable distribution and use of such
			 facilities among and within urban, peri-urban, and rural areas of the
			 country;
						(ii)recruiting,
			 training, and retaining skilled health workers, managers, and administrators,
			 including ensuring the equitable distribution of such personnel in health
			 facilities throughout the country;
						(iii)developing a
			 supply-chain management system to—
							(I)efficiently,
			 transparently, and equitably purchase and distribute medical and laboratory
			 supplies, including diagnostics, pharmaceuticals, technology, equipment, and
			 other health commodities, to health facilities throughout the country;
			 and
							(II)perform any
			 maintenance necessary to ensure the continued operation of medical and
			 laboratory equipment; and
							(iv)providing the items described in clause
			 (iii)(I) or funds for the purchase of such items.
						(B)Technical assistance and operational
			 support in conjunction with direct assistance described in subparagraph (A) for
			 national governments to develop, implement, and evaluate the relevant elements
			 of their national health strategies and any associated plans and
			 policies.
					(C)Support for
			 indigenous civil society and nongovernmental organizations to monitor and
			 evaluate the development and effectiveness of their country’s health system and
			 national health strategy.
					(3)Eligible
			 entitiesIn carrying out paragraph (1), the President is
			 authorized to provide assistance directly to—
					(A)the national
			 government of each developing country that has a national health strategy,
			 including assistance to the national ministry of health and the national
			 ministry of finance, or their equivalents, and other relevant
			 ministries;
					(B)indigenous
			 nongovernmental, community, and faith-based organizations and civil society
			 groups within each developing country that has a national health
			 strategy;
					(C)United
			 States-based nongovernmental organizations and academic organizations that
			 provide health-related services or assistance in developing countries;
			 and
					(D)international organizations involved in
			 delivering health-related assistance and of which the United States is a voting
			 member, with which the United States coordinates the delivery of foreign
			 assistance, or to which the United States contributes funding for the purpose
			 of providing such assistance.
					(4)Relationship to
			 national health strategies and United States Global Health
			 StrategyAssistance provided
			 under paragraph (1) shall be—
					(A)aligned to the
			 fullest extent possible with the national health strategy of each country
			 receiving such assistance; and
					(B)in accordance with
			 the goals and additional objectives of the United States Global Health Strategy
			 listed in section 3(b)(1) and section 3(b)(2), respectively.
					(5)Contract
			 authorityThe President may enter into contracts to provide the
			 assistance authorized by paragraph (1).
				(b)Principles of
			 national health strategiesThe President shall encourage each
			 country receiving direct assistance described in subsection (a)(2)(A) to
			 incorporate into its national health strategy, to the maximum extent
			 practicable, the following principles:
				(1)Goals and targets
			 to reduce morbidity and mortality and improve health outcomes, including to
			 reach commonly agreed-upon international and regional health targets.
				(2)Plans to provide
			 universal access to a comprehensive package of primary health services.
				(3)Plans to increase the equitable
			 distribution of health services among rural, peri-urban, and urban areas of the
			 country, including plans to ensure the availability of the facilities,
			 personnel, medical and laboratory supplies, technology and equipment,
			 financing, and other resources necessary to provide such services.
				(4)Plans to ensure
			 that poor, vulnerable, or marginalized populations have access to the services
			 and necessary resources described in paragraph (3).
				(5)Transparent annual
			 budget plans with cost estimates for reaching the goals and targets described
			 in paragraph (1), including a description of any funding gaps and plans to fill
			 such gaps through increased and equitable mobilization of national resources
			 and in partnership with external donors, including the United States, and other
			 funding sources.
				(6)Appropriate
			 mechanisms and tools to monitor and evaluate the effectiveness of the country’s
			 health system in improving health-service delivery and to measure progress
			 toward achieving the goals and targets described in paragraph (1), with a
			 particular focus on expanding access to health services for poor, vulnerable,
			 or marginalized populations.
				(7)Appropriate
			 financial management and auditing mechanisms for health financing in order to
			 track health expenditures by the national government, ensure the equitable
			 distribution of such expenditures within the country, anticipate and budget for
			 the annual resource needs of the health system, and increase the accountability
			 of the health system to the country’s people.
				(8)Meaningful
			 participation of indigenous civil society and nongovernmental organizations,
			 including community and faith-based organizations, affected communities, and
			 poor, vulnerable, or marginalized populations, in the development and
			 implementation of the national health strategy, including program and budget
			 decisions, monitoring and evaluation, and implementation.
				(9)Promotion of the
			 ability of women and youth to access and use health services without fear,
			 gender-based violence, reprisal, discrimination, or other mistreatment.
				(10)Plans to reduce
			 stigmatization of and discrimination against poor, vulnerable, or marginalized
			 populations, to promote their rights, and to promote their ability to access
			 and use health services.
				(11)Medically
			 accurate and evidence-based policies and program plans that adhere to the
			 latest global public health standards for prevention, treatment, and care and
			 that are contextualized within each country.
				(12)Plans to ensure
			 that all individuals, especially the poorest of the poor, are able to exercise
			 their rights and have access to high-quality, confidential, affordable health
			 services, including by—
					(A)encouraging the
			 elimination of user fees or their replacement with equitable financing
			 strategies where appropriate; and
					(B)addressing other persistent barriers to
			 such access, including those related to housing, transportation, language, and
			 similar issues.
					(13)Support for the creation of sustainable
			 working conditions and policies that protect the health and safety of patients
			 and health workers within their communities and in all medical facilities,
			 including through following recommended occupational health and safety
			 standards for health workers, including standards for training and protective
			 technology, equipment, and supplies, as well as through other forms of
			 infection prevention and control.
				(14)Access for health
			 workers employed in the country’s health system to comprehensive, confidential,
			 high-quality health services, including prevention and treatment of chronic and
			 infectious diseases and psychosocial and mental health services.
				(15)Promotion of
			 multisectoral harmonization through coordination and collaboration between the
			 delivery of health services and other development programs and plans that
			 impact public health, including programs and plans to address emerging public
			 health threats and health-related threats posed by environmental problems and
			 to advance applied research into diseases affecting the country.
				(16)Support for the development and
			 implementation of sustainable policies, legal frameworks, and capacity-building
			 activities that actively engage civil society organizations and community
			 members, including individuals from poor, vulnerable, or marginalized
			 populations, to monitor and enforce policies related to the provision of health
			 services.
				(c)Partnership
			 agreements
				(1)In
			 generalThe President may enter into a partnership agreement with
			 a developing country receiving assistance under this section in which the
			 country receives additional assistance to—
					(A)encourage the
			 inclusion, adoption, and implementation of the principles listed in subsection
			 (b) as part of the country’s national health strategy and any associated plans
			 or policies; and
					(B)encourage the
			 country to increase the amount of national resources it commits to expanding
			 and improving the delivery of health services.
					(2)No reduction of
			 assistanceA partnership agreement under paragraph (1) shall not
			 result in a reduction of the total level of health-related United States
			 foreign assistance provided to a country below the level of such assistance
			 provided to such country in the previous fiscal year.
				(d)Monitoring and
			 evaluation system
				(1)In
			 generalThe President shall establish an integrated monitoring
			 and evaluation system to measure the effectiveness of assistance provided under
			 this section including, where appropriate, objective and quantifiable
			 performance goals and indicators to measure progress toward the development and
			 implementation of national health strategies in accordance with the principles
			 listed in subsection (b).
				(2)Harmonization
			 with systems of recipient countriesTo the maximum extent
			 possible, the system established under paragraph (1) shall be harmonized with
			 the monitoring and evaluation systems of countries receiving assistance under
			 this section.
				(e)ReportNot
			 later than 1 year after the date of the enactment of this Act and annually
			 thereafter, the President shall transmit to Congress a report describing the
			 impact and effectiveness of the assistance provided under this section,
			 including—
				(1)a
			 detailed description, with respect to each country receiving assistance under
			 this section, of the effectiveness of such assistance in improving the delivery
			 of health services by the health system, including how such assistance was
			 aligned with each country’s national health strategy and any associated plans
			 or policies, as they existed before such country began receiving such
			 assistance;
				(2)a
			 brief summary of plans to address gaps in the delivery of health services among
			 countries receiving assistance under this section during the following year and
			 the resources that will be required to carry out such plans;
				(3)a
			 detailed description of any partnership agreements entered into under
			 subsection (c) and any potential strategies for further encouraging countries
			 to incorporate the principles listed in subsection (b) into their national
			 health strategies; and
				(4)a
			 detailed programmatic list of expenditures under this section for the previous
			 fiscal year, including the amounts and percentages of funding allocated
			 for—
					(A)the direct
			 provision of health services, including directly supporting health workforces
			 that provide such services;
					(B)the purchase of
			 commodities, including medicines;
					(C)the construction,
			 expansion, rehabilitation, or maintenance of health facilities within a
			 country’s health system; and
					(D)any technical
			 assistance provided under this section, including a list of any contractors
			 providing such assistance and the impact of such assistance in improving health
			 outcomes and health service delivery.
					(f)Certification
			 requirement
				(1)In
			 generalThe President shall certify to Congress that each
			 contract described in paragraph (2)—
					(A)has been openly
			 and transparently secured and provides the highest quality goods and services
			 at the lowest cost; and
					(B)wherever possible,
			 makes use of indigenous entities within the country receiving
			 assistance.
					(2)Contracts
			 describedA contract
			 described in this paragraph is a contract related to the construction,
			 expansion, rehabilitation, or maintenance of health facilities, the purchase of
			 commodities, or technical assistance that is entered into—
					(A)by the United
			 States Government to provide health-related United States foreign assistance
			 under this section; or
					(B)by a foreign
			 country or other entity to carry out a program or activity receiving
			 health-related United States foreign assistance under this section.
					(g)Authorization of
			 appropriations
				(1)In
			 generalIn addition to amounts otherwise made available for such
			 purposes, there are authorized to be appropriated to the President such sums as
			 may be necessary for each of the fiscal years 2011 through 2015 to carry out
			 this section.
				(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
				5.Global Health
			 Workforce Initiative
			(a)EstablishmentThe President is authorized to establish a
			 Global Health Workforce Initiative (in this section referred to as the
			 Initiative) to provide technical and direct financial assistance
			 to entities described in subsection (c) to support the recruitment, training,
			 retention, effectiveness, and equitable distribution within each country of
			 skilled indigenous health workers as part of the health systems of developing
			 countries in order to achieve a combined total of at least 2.3 doctors, nurses,
			 and trained midwives per 1,000 residents, and comparable numbers of other
			 health workers, such as paraprofessionals, community health workers, managers,
			 and administrative and support staff.
			(b)Participating
			 countries
				(1)Selection
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall select for participation in the Initiative not
			 fewer than 12 developing countries and may, in consultation with Congress,
			 subsequently select additional developing countries.
					(B)Participating
			 country definedA country selected under subparagraph (A) is
			 referred to in this section as a participating country.
					(2)Mandatory
			 criteriaThe President shall not select a country under paragraph
			 (1)(A) unless it meets the following criteria:
					(A)The government of the country has expressly
			 requested the assistance of the United States Government to support the
			 expansion of the country’s indigenous health workforce.
					(B)The country is currently developing or
			 implementing a national health strategy.
					(C)The country is
			 already receiving health-related United States foreign assistance and is able
			 to effectively use additional funding from the United States or other external
			 sources to expand its indigenous health workforce, reduce morbidity and
			 mortality, and improve health outcomes among its population.
					(D)The country is
			 experiencing a critical shortage of health workers, which is a significant
			 obstacle to reducing mortality and improving health outcomes among its people
			 and to achieving the United Nations Millennium Development Goals and other such
			 international health targets.
					(E)The country is
			 taking concrete steps to sustainably expand its indigenous health workforce,
			 such as direct budgetary investments, the development and implementation of
			 supportive policies, the development of educational, training, and clinical
			 care and practice standards, and direct agreements or partnerships at the
			 national or regional level with other countries or international
			 organizations.
					(F)A health
			 professional training institution is currently located in the country, or the
			 country is in the process of establishing such an institution or has a
			 partnership with such an institution in another country in the region.
					(3)Additional
			 criteriaThe President should ensure that countries selected
			 under paragraph (1)(A) are diverse with respect to—
					(A)total size and
			 demography of the population;
					(B)prevalence and
			 incidence of disease and any associated mortality rates;
					(C)levels of
			 development and functionality of the health system;
					(D)the extent to
			 which financial resources are available or have been committed by the country
			 or by external funding sources to expand the indigenous health
			 workforce;
					(E)the size of the
			 indigenous health workforce; and
					(F)gross national
			 product and per capita income.
					(c)Eligible
			 entitiesThe following entities are eligible to receive funding
			 under the Initiative:
				(1)The national
			 government of each participating country, including the national ministry of
			 health and the national ministry of finance, or their equivalents.
				(2)Indigenous
			 nongovernmental, community, and faith-based organizations and civil society
			 groups engaged in improving health care and health outcomes in 1 or more
			 participating countries.
				(3)United
			 States-based nongovernmental and academic organizations that provide
			 health-related services or assistance in developing countries.
				(4)International
			 organizations involved in delivering health-related assistance and of which the
			 United States is a voting member, with which the United States coordinates the
			 delivery of foreign assistance, or to which the United States contributes
			 funding for the purpose of providing such assistance.
				(d)Authorized
			 activitiesThe activities for which the President may provide
			 funding under the Initiative include the following:
				(1)Technical
			 assistance and direct support for countries to develop, strengthen, implement,
			 evaluate, and adjust the national health workforce plans described in
			 subsection (f).
				(2)Programs to
			 prepare and encourage individuals to seek careers as health professionals and
			 to serve as teachers in health professional training institutions, including
			 through—
					(A)basic education
			 programs;
					(B)expanding the
			 capacity of the educational system to provide access to secondary-level and
			 advanced math and science education;
					(C)teaching basic
			 health literacy and supporting basic disease prevention education; and
					(D)additional
			 educational opportunities targeted to health professionals to enable and
			 prepare them to become effective teachers.
					(3)Expansion and
			 improvement of health education and training of new health workers,
			 including—
					(A)new construction,
			 expansion, rehabilitation, and maintenance of health professional training
			 institutions, including residential housing facilities for students, teachers,
			 and administrators;
					(B)hiring and retention of teachers and
			 administrators to fully staff health professional training institutions and
			 other health worker training facilities and programs, including through
			 continuing education, professional development, and research opportunities and
			 such financial incentives as direct salary support and housing
			 assistance;
					(C)providing
			 financial incentives to students enrolled in health professional training
			 institutions, including financial aid, housing assistance, and loan repayment
			 in exchange for defined periods of service in the country’s health
			 system;
					(D)supporting
			 distance learning and community- and hospital-based clinical training;
					(E)encouraging
			 students to pursue careers in primary care in the health system of their
			 country of residence, especially to meet the needs of rural areas and
			 underserved populations, while also supporting students who choose to pursue
			 careers in health administration and management or in needed tertiary care
			 fields;
					(F)establishing
			 professional standards for the entire range of health workers, including
			 doctors, nurses, trained midwives, paraprofessionals, community health workers,
			 health administrators and managers, and support personnel;
					(G)improving the
			 quality and diversity of health education and training courses and
			 strengthening existing curricula, including through the integration of program
			 planning, mangagement, leadership training, and professional standards to
			 better meet national and local circumstances;
					(H)integrating the
			 use of information and communications technologies, including the management of
			 medical records and medical and laboratory supply inventories, into all health
			 education and training courses;
					(I)providing health
			 workers with the appropriate training to pursue health-related research,
			 including basic, clinical, applied, and operations research to improve the
			 efficiency and effectiveness of health interventions and encourage the
			 development of innovative tools and approaches to support national health
			 goals;
					(J)improving the
			 management of health professional training institutions and other health worker
			 training facilities and programs and reducing student attrition rates;
			 and
					(K)encouraging
			 partnerships between and among health professional training institutions and
			 other health worker training facilities and programs, including on a regional
			 level and among participating countries.
					(4)Retention programs
			 to encourage health workers to remain employed as part of the health system,
			 including—
					(A)direct salary
			 support, housing assistance, and other financial incentives to enable
			 public-sector employers of health workers to compete with private-sector
			 employers of health workers;
					(B)providing
			 comprehensive, confidential, high-quality health services to health workers,
			 including prevention and treatment of chronic and infectious diseases and
			 psychosocial and mental health services;
					(C)creating
			 sustainable working conditions and policies that protect the health and safety
			 of patients and health workers within their communities and in all medical
			 facilities, including through—
						(i)following
			 recommended occupational health and safety standards for health workers,
			 including standards for training and protective technology, equipment, and
			 supplies and standards for blood and injection safety; and
						(ii)other forms of infection prevention and
			 control, including rapid access to postexposure prophylaxis in the event of
			 exposure to HIV;
						(D)ensuring that all
			 medical facilities maintain stocks of medical and laboratory supplies,
			 including diagnostics, pharmaceuticals, technology, and equipment, that meet or
			 exceed recommended standards for resource-poor settings;
					(E)encouraging
			 efficient and effective matching of patient needs with health workers of
			 appropriate skill levels, while providing opportunities to expand the scope of
			 practice for all nonphysician health workers;
					(F)providing
			 continuing education, distance learning, career advancement, and research and
			 development opportunities, including through national- and regional-level
			 exchange programs;
					(G)establishing
			 programs to reinforce respect for the rights and dignity of patients and health
			 workers; and
					(H)reevaluating and
			 supporting the removal of any other government policies, whether at the local,
			 regional, national, or international level, that discourage health workers from
			 choosing to continue their employment in the health system.
					(5)Improving health
			 workforce administration and management, including—
					(A)direct salary
			 support to hire and retain qualified health administrators and managers of
			 hospitals, clinics, and other such health facilities;
					(B)training and
			 education in human resource management, leadership, and financial planning for
			 health administrators and managers and their support staff;
					(C)developing
			 national standards and protocols for clinical practice and program management
			 and other quality improvement procedures and measurements for health
			 administrators and managers to follow and enforce;
					(D)integrating
			 staffing, resource, and referral systems between the community-level and
			 primary, secondary, and tertiary medical facilities;
					(E)developing and
			 implementing strategies to improve staffing systems and health worker
			 productivity, including through regular and supportive supervision; and
					(F)developing, implementing, and evaluating
			 health workforce policies and regulations to most effectively meet the needs of
			 patient populations and health workers.
					(6)Ensuring the
			 equitable distribution of health resources and health workers to meet the needs
			 of rural areas and underserved populations, including by—
					(A)providing direct
			 salary support, housing assistance, transportation, and other financial or
			 nonfinancial benefits or incentives to health workers working in such areas or
			 among such populations;
					(B)improving basic
			 health-related infrastructure to improve access to health facilities in such
			 areas and among such populations;
					(C)strengthening
			 procurement and distribution supply-chain management systems to ensure that
			 medical and laboratory supplies, including diagnostics, pharmaceuticals,
			 technology, and equipment, can reach such areas and such populations;
					(D)improving
			 management and administrative support in such areas and among such
			 populations;
					(E)ensuring and
			 prioritizing continuing onsite educational opportunities for health workers in
			 such areas or among such populations; and
					(F)evaluating,
			 developing, and implementing education and health workforce policies and
			 regulations that incentivize the recruitment, training, and retention of health
			 workers most likely to work in such areas or among such populations.
					(7)Establishing and
			 expanding the use of information and communications technologies, including the
			 management of human resources, medical records, and medical and laboratory
			 supply inventories, to—
					(A)enhance the skills
			 and knowledge of health workers;
					(B)improve
			 consultation and referral systems; and
					(C)provide
			 information to health administrators, managers, and planners.
					(8)Preservice and
			 in-service health worker education and training programs to build respect for
			 the rights and dignity of all patients and coworkers that are tailored to local
			 contexts and developed with the participation of health workers and indigenous
			 civil society organizations and include information about—
					(A)the rights and
			 status of women and girls;
					(B)stigmatization of
			 and discrimination against individuals living with diseases and against other
			 poor, vulnerable, or marginalized populations; and
					(C)the legal, human,
			 and civil rights of all individuals, including the right of access to health
			 services.
					(9)Technical support for the national ministry
			 of health, or its equivalent, of each participating country in its leadership
			 of the health system and the development of the indigenous health workforce,
			 including support to—
					(A)coordinate resources, funding, and strategy
			 throughout the government;
					(B)effectively mobilize government resources
			 and funding to support the indigenous health workforce;
					(C)improve governance, accountability, and
			 responsiveness to the population and to civil society organizations;
					(D)reduce corruption within the health system;
			 and
					(E)coordinate with and regulate the
			 private-sector health workforce and any health workers employed by
			 nongovernmental, community, and faith-based organizations, international
			 organizations, private funding sources, or donor nations.
					(10)Support for participating countries to
			 access funding related to health workforces and health systems from
			 multilateral organizations or other external funding sources.
				(11)Direct support to
			 indigenous civil society organizations that promote and advocate for an
			 effective health system and an expanded indigenous health workforce in order
			 for such organizations to—
					(A)monitor and
			 evaluate health programs, expenditures, and national health workforce plans of
			 their governments;
					(B)access other
			 sources of domestic and international financing, on behalf of themselves or on
			 behalf of the health systems of their countries, including national health
			 workforces;
					(C)improve the
			 quality, accessibility, affordability, and equitability of health services;
			 and
					(D)measure progress
			 toward attaining the goals of the Initiative.
					(12)Research on evidence-based policies and
			 practices related to health workforces and health systems to improve the
			 delivery of primary care in participating countries.
				(13)Establishing a
			 system to annually monitor and make publicly available aggregate, nonpersonally
			 identifiable information regarding the emigration of indigenously trained
			 health workers from participating countries, including—
					(A)the country where
			 the health professional was born;
					(B)the country where
			 the health professional was educated and trained;
					(C)the country to
			 which the health professional is immigrating in order to engage in
			 health-related employment; and
					(D)a general
			 classification of the title and specialty of the health professional before and
			 after emigration.
					(e)Contract
			 authorityThe President may enter into contracts to carry out the
			 Initiative.
			(f)National health
			 workforce plans
				(1)In
			 generalThe President shall encourage participating countries to
			 develop, strengthen, and implement national health workforce plans that—
					(A)are integrated
			 with their national health strategies, where appropriate;
					(B)are based on the
			 situational analysis described in paragraph (2); and
					(C)contain the
			 elements described in paragraph (3).
					(2)Situational
			 analysisThe situational analysis described in this paragraph is
			 a situational analysis of the country’s indigenous health workforce, including
			 an initial assessment of the number per 1,000 residents of each type of health
			 worker, including doctors, nurses, trained midwives, paraprofessionals,
			 community health workers, managers, administrators, and support staff, and of
			 the extent to which each such type of health worker is equitably distributed
			 within such country.
				(3)Plan
			 elementsThe elements
			 described in this paragraph are the following:
					(A)Performance goals
			 and indicators, including interim benchmarks, over a multiyear period, to
			 achieve a combined total of at least 2.3 doctors, nurses, and trained midwives
			 per 1,000 residents, and comparable numbers of other health workers, such as
			 paraprofessionals, community health workers, managers, administrators, and
			 support staff, and to ensure that such personnel are equitably distributed
			 within the country and can carry out their positions effectively.
					(B)Objectives and
			 plans of action to—
						(i)recruit, prepare,
			 and encourage individuals to seek careers in the health professions;
						(ii)expand and
			 improve health education and training programs for health workers;
						(iii)encourage health
			 workers to remain employed in the health system;
						(iv)reduce the
			 emigration of health workers and its impact on the indigenous health workforce
			 and health system;
						(v)improve health
			 workforce administration and management in the health system;
						(vi)increase access
			 to and the placement of skilled health workers among rural, poor, and other
			 underserved populations;
						(vii)expand the use
			 of information and communications technologies, including the management of
			 medical records and medical and laboratory supply inventories;
						(viii)provide
			 preservice and in-service education and training programs to combat stigma and
			 discrimination among health workers and reinforce respect for the rights and
			 dignity of patients;
						(ix)improve the
			 health and safety of health workers;
						(x)identify and
			 describe budgetary gaps related to expanding recruitment, training, and
			 retention of the indigenous health workforce and any financial resource
			 mobilization efforts to close such gaps; and
						(xi)monitor and
			 evaluate the implementation of the plan, including identifying and addressing
			 barriers to implementation, and provide a basis for adjustments to the plan as
			 required.
						(C)Participation and
			 input into the development, implementation, monitoring, and evaluation of all
			 aspects of the plan from indigenous civil society and nongovernmental,
			 community, and faith-based organizations dedicated to improving public health
			 and expanding the indigenous health workforce, with representation from a
			 multisectoral group of stakeholders, including health workers and
			 communities.
					(g)Global health
			 workforce initiative strategy
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the President shall transmit to Congress and make publicly available
			 a 5-year strategy for implementing and monitoring the Initiative established
			 under this section.
				(2)ContentThe
			 strategy required by paragraph (1) shall include—
					(A)a description of
			 how assistance provided under this section will be coordinated among United
			 States Government agencies with responsibilities related to global
			 health;
					(B)a description of
			 how assistance provided under this section will be coordinated with each
			 country, international organization, and other donor;
					(C)a description of
			 how assistance provided under this section will support and encourage countries
			 to develop the national health workforce plans described in subsection
			 (f);
					(D)a description, for programs carried out in
			 each participating country, of performance goals and indicators for each
			 activity listed in subsection (d);
					(E)plans of action to
			 reach the performance goals and indicators required by subparagraph (D);
			 and
					(F)a description of
			 the consultation required by paragraph (3).
					(3)ConsultationIn
			 developing the strategy required by paragraph (1), the President shall ensure
			 proper consultation with—
					(A)each executive
			 branch agency authorized to deliver health workforce-related foreign
			 assistance, including personnel at United States embassies and country
			 missions;
					(B)the appropriate
			 congressional committees with jurisdiction over the agencies described in
			 subparagraph (A);
					(C)civil society and
			 nongovernmental, community, and faith-based organizations engaged in improving
			 health care and health outcomes and in addressing health workforce needs in
			 developing countries;
					(D)participating
			 countries;
					(E)international organizations engaged in
			 delivering health-related assistance and of which the United States is a voting
			 member, with which the United States coordinates the delivery of foreign
			 assistance, or to which the United States contributes funding for the purpose
			 of providing such assistance;
					(F)private
			 foundations, businesses, and organizations that provide a significant amount of
			 health-related assistance and do not receive United States funding for the
			 purpose of providing such assistance;
					(G)other donor
			 nations that provide health-related assistance to developing countries;
			 and
					(H)any other global,
			 regional, or subregional organizations or partnerships engaged in improving
			 health care and health outcomes in developing countries.
					(h)Monitoring and
			 evaluation system
				(1)In
			 generalThe President shall establish an integrated monitoring
			 and evaluation system to measure the effectiveness of foreign assistance
			 provided under the Initiative.
				(2)Harmonization
			 with systems of participating countriesTo the maximum extent
			 possible, the monitoring and evaluation system required by paragraph (1) shall
			 be harmonized with and may be modified to reflect the monitoring and evaluation
			 systems of participating countries.
				(3)Elements of
			 monitoring and evaluation systemThe monitoring and evaluation
			 system required by paragraph (1) shall—
					(A)establish
			 country-specific performance goals;
					(B)establish
			 performance indicators to be used in measuring and assessing the achievement of
			 the performance goals established under subparagraph (A), including indicators
			 for—
						(i)the
			 recruitment of health workers through the absorption capacity of the
			 educational system;
						(ii)the
			 training of health workers through the absorption capacity, intake, and output
			 of health professional training institutions;
						(iii)the retention of
			 health workers by the health system;
						(iv)health worker
			 immigration and emigration;
						(v)the
			 distribution and density of health workers, including the relative density and
			 absorption capacity of urban and rural health workforces and health
			 facilities;
						(vi)vacancy rates for
			 health-related jobs;
						(vii)the health and
			 safety of health workers;
						(viii)the overall
			 effectiveness and productivity of health workers and their capacity to deliver
			 quality health services; and
						(ix)improvements in
			 health outcomes tied directly to the efforts of health workers;
						(C)provide a basis
			 for recommendations of adjustments to the strategy established under subsection
			 (g) to enhance the impact of assistance provided under the Initiative and
			 support the integration of such recommendations into the national planning
			 processes of participating countries; and
					(D)provide regular
			 public accessibility to all collected data in a clear and readable
			 format.
					(i)Report
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter, the President shall transmit to Congress a
			 report describing the impact and effectiveness of the assistance provided under
			 the Initiative.
				(2)ContentThe
			 report required by paragraph (1) shall include—
					(A)an assessment and
			 description, for activities within each participating country, of progress
			 toward achieving the goals of the Initiative;
					(B)an assessment and
			 description of the financial, policy, and other obstacles to achieving the
			 performance goals established under subsection (h)(3)(A) and the steps taken to
			 overcome such obstacles;
					(C)an assessment and
			 description, for each participating country, of progress toward and obstacles
			 to developing, strengthening, and implementing a national health workforce plan
			 described in subsection (f), including any assistance provided by the United
			 States to overcome such obstacles; and
					(D)an evaluation of
			 knowledge about strengthening health workforces that was acquired through
			 implementing the Initiative in each participating country.
					(j)Authorization of
			 appropriations
				(1)In
			 generalIn addition to amounts otherwise made available for such
			 purposes, there are authorized to be appropriated to the President to carry out
			 this section—
					(A)$300,000,000 for
			 fiscal year 2011;
					(B)$350,000,000 for
			 fiscal year 2012;
					(C)$400,000,000 for
			 fiscal year 2013;
					(D)$450,000,000 for
			 fiscal year 2014; and
					(E)$500,000,000 for
			 fiscal year 2015.
					(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
				6.Relation to other
			 United States laws and policies
			(a)Sense of
			 Congress on laws and policies related to the United States domestic health
			 workforceIt is the sense of Congress that the President, in
			 consultation with Congress, the States, public and private medical and health
			 organizations and groups, health professional training institutions, and
			 patients, should take steps to address the urgent shortage of health
			 professionals in the United States without exacerbating the shortage of health
			 professionals in developing countries, including by—
				(1)identifying and
			 recommending changes to United States laws, regulations, and policies that
			 incentivize the immigration of foreign-educated health professionals into the
			 United States from countries with recognized shortages of health professionals
			 or further increase the reliance of the United States health care system on
			 such professionals;
				(2)supporting
			 policies that mitigate the impacts of recruiting foreign-educated health
			 professionals away from their countries of origin for health-related employment
			 in the United States and ensure the continued availability of qualified health
			 professionals in such countries, including—
					(A)establishing
			 relationships or partnership agreements with national and local authorities,
			 hospitals, clinics, and health professional training institutions in source
			 countries to—
						(i)set
			 mutually agreed-upon time frames and processes for training and departure of
			 foreign-educated health professionals;
						(ii)allow and provide
			 for opportunities for foreign-educated health professionals to periodically
			 return to their countries of origin to provide technical assistance and support
			 to their home communities or to work in a health care facility, particularly
			 for countries experiencing a critical lack of indigenous health workers;
						(iii)provide
			 opportunities for visiting faculty and health professionals from the United
			 States to provide direct technical assistance and support for the training of
			 health professionals in source countries;
						(iv)support the
			 direct purchase of medical or laboratory supplies, pharmaceuticals,
			 diagnostics, technology, and equipment for use within the source country, in
			 accordance with the law governing such products in such country;
						(v)match a portion of
			 the remittances sent by recruited foreign-educated health professionals and
			 direct such matching funds to health care organizations or national or local
			 health authorities in their countries of origin; and
						(vi)create
			 scholarships with health professional training institutions in source countries
			 to support the training and retention of new indigenous health professionals,
			 particularly to provide health services to poor, vulnerable, or marginalized
			 populations;
						(B)respecting
			 contractual obligations and other agreements of foreign-educated health
			 professionals to serve the health systems of their countries of origin in
			 exchange for public education or scholarships provided in such countries,
			 including by encouraging foreign-educated health professionals to honor such
			 agreements, and, where appropriate, requiring evidence that such agreements
			 have been satisfied; and
					(C)ending active
			 overseas recruitment in—
						(i)countries or areas
			 within countries where a temporary health crisis is causing a severe shortage
			 of health professionals;
						(ii)countries that are experiencing a chronic
			 shortage of health workers, with fewer than a combined total of 2.3 doctors,
			 nurses, and trained midwives per 1,000 residents; and
						(iii)countries that
			 request the end of such recruitment, in whole or in part;
						(3)advocating the mandatory adoption of the
			 policies described in paragraph (2) by recruiting organizations that receive
			 United States funding;
				(4)establishing
			 programs that allow foreign-educated health professionals working in the United
			 States to return to their countries of origin to participate in health-related
			 United States foreign assistance programs without impacting their immigration
			 status in the United States;
				(5)annually
			 monitoring and making publicly available aggregate, nonpersonally identifiable
			 information related to foreign-educated health professionals who are recruited
			 to or who otherwise immigrate to the United States, including information
			 related to—
					(A)their countries of
			 birth;
					(B)the countries
			 where they were educated and trained to become health professionals;
					(C)the countries in
			 which they engaged in health-related employment immediately prior to entering
			 the United States; and
					(D)the States to
			 which they were recruited or in which they otherwise intend to engage in
			 health-related employment;
					(6)developing a
			 health workforce plan for the United States that includes a specific focus on
			 recruiting and training significant numbers of new health professionals to
			 address the urgent shortage of health professionals in the United States, in
			 accordance with the principles of paragraphs (1) through (4); and
				(7)supporting the
			 World Health Organization in developing and implementing a Global Code of
			 Practice on the International Recruitment of Health Personnel that is
			 consistent with paragraphs (1) through (4) and that takes into consideration
			 the views of all relevant stakeholders.
				(b)Sense of
			 Congress on laws and policies related to bilateral and international
			 tradeIt is the sense of Congress that the President should
			 pursue trade and investment agreements and policies that support the goals of
			 the United States Global Health Strategy and maximize the ability of national
			 governments to improve health outcomes and reduce mortality among their
			 populations, including by ensuring that any trade agreement—
				(1)encourages broad
			 access for poor, vulnerable, or marginalized populations to quality, affordable
			 pharmaceuticals, medical products, and medical devices, including generics, if
			 such items are covered by such agreement;
				(2)allows for the
			 negotiation of lower prices for pharmaceuticals, especially if no generic
			 alternative exists or the original product cannot be purchased at an affordable
			 cost;
				(3)adheres to the principles of the 2001 World
			 Trade Organization (in this subsection referred to as the WTO)
			 Doha Declaration on Trade-Related Aspects of Intellectual Property Rights (in
			 this subsection referred to as the Declaration), including
			 measures that the Agreement on Trade-Related Aspects of Intellectual Property
			 Rights permits countries to take to protect public health and ensure access to
			 essential medicines;
				(4)is negotiated,
			 implemented, monitored, and enforced with the input and participation, in an
			 advisory capacity, of a broad range of indigenous and United States-based civil
			 society organizations that are dedicated to improving and protecting public
			 health;
				(5)expressly allows
			 for the adoption of public interest licensing agreements for medications
			 developed with significant public funding, such as—
					(A)open
			 licensing;
					(B)nonenforcement of
			 patents;
					(C)licensing of such
			 products to international drug purchase facilities and patent pools; and
					(D)other mechanisms
			 to make medications available at reduced cost;
					(6)disavows the use
			 of trade threats, such as placement on watchlists or the removal
			 of trade benefits, against countries using WTO-compliant trade flexibilities,
			 in accordance with the principles of the Declaration, in order to protect
			 public health and ensure access to essential medicines; and
				(7)does not result in costs of
			 pharmaceuticals, medical products, or medical devices that are unaffordable for
			 the general population, and does not subject national governments to any
			 limitations with respect to the use, distribution, or manufacturing of such
			 items that are inconsistent with the principles of the Declaration.
				(c)United States
			 participation in international financial institutions
				(1)Opposition to
			 certain user feesThe
			 Secretary of the Treasury shall instruct the United States Executive Director
			 at each international financial institution to oppose and vote against any
			 proposed loan, grant, strategy, or policy of such respective institution that
			 would require or result in the imposition of user fees or service charges on
			 poor individuals in connection with such institution’s financing programs for
			 primary education or primary health care, including prevention, care, and
			 treatment for HIV/AIDS, malaria, and tuberculosis and care related to infant,
			 child, reproductive, and maternal well-being.
				(2)Opposition to
			 certain IMF spending capsThe Secretary of the Treasury shall
			 instruct the United States Executive Director at the International Monetary
			 Fund to oppose and vote against any loan, project, agreement, memorandum,
			 instrument, or program of the International Monetary Fund that would not exempt
			 government spending on health care, health infrastructure, and education from
			 national budget caps and restraints, hiring and wage ceilings, and other limits
			 imposed by the International Monetary Fund.
				(d)Participation of
			 health workers in United States global health programsFor all
			 United States programs related to global health that provide foreign
			 assistance, it shall be the policy of the United States Government to ensure
			 that—
				(1)all health workers
			 participating in such programs follow recommended occupational health and
			 safety standards and have the proper training and access to the necessary
			 protective technology, equipment, and supplies, including those for blood and
			 injection safety, to establish and sustain safe and sanitary working conditions
			 in accordance with accepted forms of effective infection prevention and
			 control, including rapid access to postexposure prophylaxis in the event of
			 exposure to HIV;
				(2)all health workers
			 participating in such programs have access to comprehensive, confidential,
			 high-quality health services, including prevention and treatment for chronic
			 and infectious diseases and psychosocial and mental health services;
				(3)all health workers
			 participating in such programs receive training about respect for the rights
			 and dignity of all patients and coworkers that is tailored to local contexts,
			 developed with the participation of health workers and indigenous civil society
			 organizations, and includes information about—
					(A)the rights and
			 status of women and girls;
					(B)stigmatization of
			 and discrimination against individuals living with diseases and other
			 marginalized groups; and
					(C)the legal, civil,
			 and human rights of all individuals, including the right of access to health
			 services; and
					(4)community health
			 workers are—
					(A)recognized for
			 their work;
					(B)integrated into countries’ health systems
			 through—
						(i)a
			 functional process by which community health workers may refer patients to
			 other appropriate health workers; and
						(ii)the
			 provision of ongoing support and supervision;
						(C)paid adequate salaries and offered tangible
			 pathways for career advancement; and
					(D)when possible,
			 recruited from underserved and rural communities.
					7.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Community health
			 workerThe term community health worker means a
			 health worker who is engaged in the provision of health services directly to
			 individuals and who does not have the advanced training of a health
			 professional.
			(2)Health
			 professionalThe term
			 health professional means a health worker who provides health
			 services and has received advanced training regarding the provision of such
			 services, including doctors, nurses, midwives, pharmacists, pharmacy
			 technicians, dentists, laboratory technicians, and clinical officers.
			(3)Health
			 professional training institutionThe term health professional training
			 institution means an institution that trains health professionals in
			 accordance with generally accepted standards of clinical practice and confers a
			 degree or diploma on each graduate of a training program.
			(4)Health
			 systemUsed in relation to a
			 country, the term health system means all components, public and
			 private, of the health care mobilization, financing, and delivery system of
			 such country, including health workers, health professionals, clinics,
			 hospitals, pharmacies, institutions performing health-related research,
			 producers of pharmaceuticals and medical equipment, and government
			 health-service agencies.
			(5)Health
			 workerThe term health
			 worker means any individual who provides or supports the provision of
			 health services, directly or indirectly, including health professionals,
			 paraprofessionals, community health workers, social workers, caregivers,
			 nutritionists, health administrators and managers, and government officials who
			 set health care policy.
			(6)International
			 financial institutionThe term international financial
			 institution means the following institutions:
				(A)The International Bank for Reconstruction
			 and Development.
				(B)The International
			 Development Association.
				(C)The International
			 Finance Corporation.
				(D)The Multilateral
			 Investment Guarantee Agency.
				(E)The International
			 Centre for Settlement of Investment Disputes.
				(F)The Inter-American
			 Development Bank.
				(G)The Asian
			 Development Bank.
				(H)The Asian
			 Development Fund.
				(I)The African
			 Development Bank.
				(J)The African
			 Development Fund.
				(K)The International
			 Monetary Fund.
				(L)The North American
			 Development Bank.
				(M)The European Bank
			 for Reconstruction and Development.
				(7)National health
			 strategyUsed in relation to
			 a country, the term national health strategy means any set of
			 policies, whether or not formally enumerated and however called, aimed at
			 improving health outcomes in such country by improving and increasing access to
			 the health system of such country.
			(8)Poor,
			 vulnerable, or marginalized populationsThe term poor,
			 vulnerable, or marginalized populations means—
				(A)indigenous
			 populations;
				(B)racial, ethnic,
			 religious, and national minorities;
				(C)children who have
			 lost one or both parents;
				(D)women and
			 girls;
				(E)individuals with
			 physical or mental disabilities;
				(F)individuals living
			 with chronic or infectious diseases;
				(G)sexual minorities,
			 including men who have sex with men;
				(H)sex
			 workers;
				(I)drug users;
				(J)incarcerated and
			 formerly incarcerated individuals;
				(K)individuals of
			 foreign national origin;
				(L)refugees and
			 internally displaced populations;
				(M)the
			 elderly;
				(N)individuals who
			 live in rural areas; and
				(O)any other group
			 that has difficulty accessing health services because of economic, political,
			 or social status.
				
